DAUKSCH, Judge.
This is an appeal from a sentence. Appellant alleges and appellee agrees the court departed downwards from the sentencing guidelines without giving clear and convincing written reasons.
Both the appellant and appellee say that because appellee was induced to enter his plea of nolo contendere based upon assurances from the state, that this court “should reverse the sentence of the trial court, with directions to permit Defendant to withdraw his pleas of nolo contendere and to reinstate his prior pleas of not guilty ...” (appellee) and “start from ground zero” (appellant).
The sentence is vacated, the judgment withholding adjudication is reversed and this cause remanded for reinstatement of the pleas of not guilty and further proceedings.
SENTENCE VACATED, JUDGMENT REVERSED; REMANDED.
THOMPSON, J., concurs.
GRIFFIN J., concurs specially in result, with opinion.